Citation Nr: 1007864	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  07-17 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for tooth extractions.

2.  Entitlement to service connection for tooth extractions 
for VA dental treatment purposes.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to July 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied service connection for tooth 
extractions and denied service connection for dental 
treatment purposes for tooth extractions due to dental 
caries.

In August 2009, the Veteran testified during a Board personal 
hearing before the undersigned Acting Veterans Law Judge in 
Washington, DC.  A transcript of that hearing is of record.  
During the hearing, the undersigned granted a 30-day abeyance 
period for submission of any additional evidence or argument.  
To date, no additional evidence or argument has been 
received.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran did not incur dental trauma in service, and 
osteomyelitis is not shown.

3.  The Veteran was discharged from service in 1965, and his 
first claim for dental treatment was not received until April 
2005.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tooth extractions 
have not been met.  38 U.S.C.A. §§ 1110, 1712 (West 2002); 38 
C.F.R. §§ 3.303, 3.381, 4.150 (2009).  

2.  The criteria for service connection for tooth extractions 
for VA dental treatment purposes have not been met.  38 
U.S.C.A. §§ 1110, 1712 (West 2002); 38 C.F.R. §§ 3.381, 
4.150, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  Effective May 30, 2008, 38 C.F.R. § 3.159 has 
been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  The final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.  VA's notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was provided the required VCAA 
notice in an August 2005 pre-rating letter and attachments 
that requested all medical evidence in his possession or 
identification of all medical treatment that he was aware of, 
including any medical evidence that related his dental 
disorders to service.  Through statements and testimony, the 
Veteran has indicated that he had gum disease during service, 
that teeth were extracted during service as a result of the 
gum disease, and that he has not had these teeth replaced.  
The Veteran's representative has contended that the Veteran 
had tooth extractions that occurred during service that 
should now be service connected, and should be eligible for 
dental treatment.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and private treatment records.  Also of record and considered 
in connection with the appeal is the transcript of the 
Veteran's August 2009 Board hearing, along with various 
written statements provided by the Veteran and his wife.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.  In summary, the duties 
imposed by the VCAA have been considered and satisfied.  

Service Connection for Tooth Extractions

The Veteran asserts that during service he developed pyorrhea 
or a gum disease, had multiple teeth extracted, and that he 
had a procedure to smooth the bones after the extractions.  
He testified that during service he had no trauma to the 
teeth.  

The facts in this case are not in dispute.  The Veteran 
entered active duty on April 7, 1964.  According to service 
treatment records, general examination performed that day 
revealed that his teeth were acceptable.  The Veteran was 
seen in the dental clinic on April 14, 1964.  According to a 
dental chart completed at that time, the Veteran was missing 
teeth 17, 19, 30, and 32.  Teeth 1, 2, 3, 13, 14, 15, and 29 
were marked as carious and non-restorable.  Teeth 4, 5, 18, 
20, 21, and 31 had either carious lesions or restorations.  
On June 26, 2004, teeth 1, 2, and 3 were extracted and an 
alveoplasty performed.  On July 13, 1964, teeth 29 and 31 
were removed and an osteoplasty was performed.  On December 
8, 1964, teeth 13, 15, and 18 were removed as they had 
complete caries.  At the June 1965 separation examination, 
the following teeth were listed as missing: 1, 2, 3, 14, 15, 
16, 17, 18, 19, 29, 30, 31, and 32.  Teeth 5, 20 and 21 were 
listed as restorable.  The service records do not indicate 
when teeth 14 and 16 were removed.  In addition, the service 
separation examination does not indicate that tooth 13 was 
missing, although the dental treatment records show that 
tooth 13 was extracted in December 1964.  

Under current VA regulations, compensation is only available 
for certain types of dental and oral conditions, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150.  
Compensation is available for loss of teeth if such is due to 
loss of substance of body of maxilla or mandible, only if 
such bone loss is due to trauma or osteomyelitis, and not to 
the loss of the aveolar process as a result of periodontal 
disease, as such loss is not considered disabling.  Id. at 
Note.  Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  38 
U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.  

In this case, the medical evidence shows missing teeth; 
however, the Veteran has denied in-service trauma to the 
mouth, and osteomyelitis is not shown.  Under these 
circumstances, service connection for a dental disability for 
VA compensation purposes is not warranted.  As noted, 
replaceable missing teeth are not considered disabling for VA 
disability compensation purposes.  See 38 C.F.R. § 3.381(a); 
see also 38 C.F.R. § 4.150.

Tooth Extractions for Dental Treatment Purposes

The Veteran is also seeking service connection for tooth 
extractions for the purpose of entitlement to VA outpatient 
dental treatment.  Legal authority describes various 
categories of eligibility for VA outpatient dental treatment, 
to include Veterans having a compensable service-connected 
dental condition (Class I eligibility); one-time treatment 
for Veterans having a noncompensable service-connected dental 
condition (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); those who were detained as a POW 
(Class II(b) and Class II(c) eligibility); those who made 
prior applications for, and received, dental treatment from 
VA for noncompensable dental conditions but were denied 
replacement of missing teeth that were lost during any period 
of service prior to his or her last period of service (Class 
IIR (Retroactive) eligibility); those having a dental 
condition professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability (Class III eligibility); those whose service-
connected disabilities are rated at 100 percent by schedular 
evaluation or who are entitled to the 100 percent rating by 
reason of individual unemployability (Class IV eligibility); 
those who participate in a rehabilitation program under 38 
U.S.C. Chapter 31 (Class V eligibility) and those who are 
scheduled for admission or who are otherwise receiving care 
and services under Chapter 17 of 38 U.S.C., where dental care 
is medically necessary (Class VI eligibility).  38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161.

In this case, the Veteran is not compensably service 
connected for any dental disorder, and did not have any 
trauma to the teeth during service.  He is also not service 
connected for any disability; thus, he does not have a 
service-connected condition that could be aggravated by a 
dental disorder, and does not have a rating of 100 percent.  
He has not previously applied for dental treatment.  Service 
records reveal that the Veteran was not a POW and did not 
incur any wounds in combat.  The Veteran was also not 
participating in a rehabilitation program under 
38 U.S.C.A., Chapter 31, and fixing his dental problems was 
not medically necessary for a medical condition currently 
under treatment by VA.  For these reasons, the Board finds 
that the Veteran does not qualify for Class I, II(a), (b), 
(c), IIR, III, IV, V, or VI eligibility.

Regarding Class II eligibility, the following principles 
apply to dental conditions noted at entry and treated during 
service.  (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.  (2) Teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service.  (3) Teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service.  However, new caries that 
developed 180 days or more after such tooth was filled will 
be service-connected.  (4) Teeth noted as carious but 
restorable at entry, whether or not filled, will be service-
connected if extraction was required after 180 days or more 
of active service.  (5) Teeth noted at entry as non-
restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

In the instant case, the service treatment records show that 
teeth 1, 2, 3, 17, 19, 29, 30, 31, and 32 were extracted 
either before service or within the first 180 days of 
service.  As such, service connection for the purpose of 
establishing eligibility for dental treatment is not 
warranted for these teeth.  Teeth 13, 14, and 15 were noted 
as nonrestorable at entry; thus, even though these teeth may 
have been extracted after 180 days of active military 
service, service connection for the purpose of establishing 
eligibility for dental treatment is not warranted for these 
teeth.  As the extraction of tooth 18 was performed after 
more than 180 days of active military service, and the tooth 
was not noted as nonrestorable at entry into service, service 
connection for this tooth is warranted for the purpose of 
establishing eligibility for outpatient dental treatment.  It 
is unclear when tooth 16 was extracted, although it was 
marked as present at entry into service.  Dental treatment 
records indicate that in December 1964 this tooth had 
complete caries involvement.  While the other teeth listed in 
the note as having complete caries involvement were reported 
as being extracted the next day, tooth 16 was not listed as 
being extracted.  Tooth 16 was missing at separation.  The 
Board will consider tooth 16 as service connected for the 
purpose of establishing eligibility for outpatient dental 
treatment.  

Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
time of discharge or release from active service, which took 
place before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval, or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  38 C.F.R. § 17.161(2)(i).

In this case, the Veteran separated from military service in 
July 1965 and did not apply for treatment until April 2005.  
As he did not apply for dental treatment within one year 
after separation, the Veteran does not qualify for Class II 
eligibility.  The Veteran does not fall into any eligibility 
class under 38 C.F.R. § 17.161.  

The Board recognizes the Veteran's testimony that he was 
supposed to receive partial dentures during service but was 
discharged prior to this happening.  While 38 C.F.R. § 17.163 
(2009) allows the Chief of Dental Services to authorize 
outpatient dental care which is reasonably necessary to 
complete treatment of a nonservice-connected dental condition 
which was begun while the Veteran was receiving VA authorized 
hospital care, no similar provision exists for partial 
dentures not completed during active military service.  
Instead, the Veteran's options for obtaining treatment are 
those outlined above.  Hence, even if the Veteran was 
supposed to receive partial dentures during service, such 
does not qualify him for VA dental treatment at this time.  
For these reasons, the Board finds that the Veteran is 
ineligible for VA dental treatment under 38 C.F.R. § 17.161, 
and the claim must be denied. 


ORDER

Service connection for tooth extractions is denied.

Service connection for tooth extractions, for VA dental 
treatment purposes, is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


